       Case 1:20-cv-00544-DAD-SAB Document 14 Filed 06/23/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    ANTHONY DAVIS,                                   )   Case No.: 1:20-cv-00544-DAD-SAB (PC)
9                                                     )
                      Plaintiff,                      )
                                                      )   ORDER DISCHARGING ORDER TO SHOW
10            v.                                          CAUSE
                                                      )
11                                                    )   [ECF No. 12]
     STUART SHERMAN, et al.,
                                                      )
12                                                    )
                      Defendants.                     )
13                                                    )
                                                      )
14
15            Plaintiff Anthony Davis is proceeding pro se and in forma pauperis in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            On June 22, 2020, the Court issued an order for the California Department of Corrections and

18   Rehabilitation to show cause why sanctions should not be imposed for failure to comply with the

19   Court’s May 4, 2020 service order, namely, failure to timely return the Notice of E-service waiver.

20   (ECF No. 11.)

21            On this same date, the Notice of E-service waiver was returned. (ECF No. 12). Accordingly,

22   it is HEREBY ORDERED that the June 22, 2020 order to show cause is DISCHARGED.

23
24   IT IS SO ORDERED.

25   Dated:        June 23, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
